Citation Nr: 0924271	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-37 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from October 1952 to 
September 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

In connection with his appeal, the appellant requested a 
videoconference hearing before a Veterans Law Judge.  In a 
May 2008 statement, however, the appellant's representative 
indicated that the appellant wished to withdraw his hearing 
request and asked that the Board proceed with consideration 
of the appeal.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008) and 
38 U.S.C.A. § 7107(a)(2) (West 2002) based on the appellant's 
age.


REMAND

The appellant seeks service connection for residuals of a 
cold injury to the feet.  He claims that in January 1953, 
while stationed at Fort Riley, Kansas, he sustained frostbite 
of the feet and was hospitalized for three days.  He 
indicates that he now experiences burning and stinging in the 
toes of both feet, as well as pain and occasional swelling in 
his feet.  

The appellant's service treatment and personnel records are 
unfortunately unavailable.  The record reveals substantial 
efforts by the RO to obtain these records, as well as 
alternative records such as morning reports and the 
appellant's unit records.  These efforts have included 
multiple requests to the National Personnel Records Center 
(NPRC), the U. S. Army & Joint Services Records Research 
Center (JSRRC), and Fort Riley, Kansas.  The RO, however, has 
been unambiguously advised that the appellant's service 
treatment and personnel records are not on file and may have 
been destroyed in the July 1973 NPRC fire; there are no 
alternative records available.  Based on the foregoing, it is 
clear that further requests for service treatment and 
personnel records for the appellant would be futile.  The 
appellant has been informed that his service records are 
unavailable.  See McCormick v. Gober, 14 Vet. App. 39 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In cases where the service records are unavailable through no 
fault of the claimant, VA's duty to assist "is particularly 
great."  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
(noting in such cases that it is "especially incumbent on VA 
to insure that its current examination and the report thereof 
was as complete and thorough as possible in dealing with the 
appellant's contentions.").

In this case, although service treatment records are 
unavailable, the appellant has provided credible statements 
outlining an in-service cold injury to his feet.  Given the 
nature of the appellant's injury, the Board finds that his 
statements are competent in addition to being credible.  
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

The record on appeal also contains an April 2002 letter from 
the appellant's private podiatrist, who indicated that he had 
seen the appellant on a number of occasions for pain and 
numbness in the forefeet.  The podiatrist noted that the 
appellant had a history of frostbite on three different 
occasions, one of which occurred during service.  The 
podiatrist indicated that he had advised the appellant that 
his "neuropathic pain could most definitely be related to 
the history of frostbite." 

Under the circumstances presented in this case, the Board 
finds that a VA medical examination and opinion is required.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (holding 
that VA must obtain a nexus opinion when there is competent 
evidence of a current disability, evidence establishing that 
an injury occurred in service; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service- 
connected disability); see also 38 C.F.R. § 3.159(c)(4).  

The Board notes that it is its responsibility, as the finder 
of fact, to analyze the credibility and probative value of 
the evidence.  See e.g. Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000).  As discussed above, the Board has 
determined that the statements of the appellant to the effect 
that he was hospitalized for three days in January 1953 for 
treatment of frostbite of the feet are competent and 
credible.  In light of these statements, as well as the 
medical opinion from his podiatrist indicating the 
possibility of a link between his current foot condition as 
the in-service frostbite, a medical examination is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
bilateral foot disability.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current foot disability identified on 
examination is causally related to the 
appellant's active service or any 
incident therein, including his 
hospitalization for treatment of a cold 
injury to the feet.  

The examiner should be advised that 
because the appellant's service treatment 
records are unavailable, he or she must 
base his or her opinion, to the extent 
possible, on the appellant's description 
of the in-service injury and subsequent 
symptomatology.  The report of 
examination should include a complete 
rationale for all opinions rendered.

The examiner is further advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  

2.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

